El Juez Asociado Se. MacLeary,
emitió la Opinión del Tribunal.
Los demandantes en el presente caso no demuestran ser partes interesadas en este asunto de una manera tal que les dé derecho á presentar una solicitud para Mandamus, y por tal razón el auto fue denegado. Puede hacer referencia al caso de Casalduc recientemente decidido mediante una dete-nida discusión de la única cuestión implicada.
El fallo de la Corte de Distrito de Guayama es correcto y debe ser confirmado.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Jueces Hernández, Figueras y Wolf.